[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 99-1136

                      MARIAN E. HAMPTON,

                     Plaintiff, Appellant,

                              v.

                COMMONWEALTH OF MASSACHUSETTS,

                     Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Robert E. Keeton, U.S. District Judge]


                            Before

                     Torruella, Chief Judge,
               Boudin and Lynch, Circuit Judges.




     Marian E. Hampton on brief pro se.
     Thomas F. Reilly, Attorney General and John E. Bowman, Jr.,
Assistant Attorney General, on brief for appellee.




                      September 26, 2000
          Per Curiam.        We have reviewed the parties' briefs

and the record on appeal.               We review de novo the legal

determination of whether the requirements for abstention

have been met.       Brooks v. New Hampshire Supreme Court, 80

F.3d   633,   637   (1st    Cir.   1996).        We    conclude    that   the

requirements were met and the district court did not err in

dismissing the case on abstention grounds.

          At the time of the district court's December 16,

1998   hearing,     there    was   (1)    an    ongoing    state   judicial

proceeding, (2) implicating important state interests, (3)

which provided appellant an adequate opportunity to raise

her constitutional challenge.            See Middlesex Ethics Comm. v.

Garden State Bar Ass'n, 457 U.S. 423, 432 (1982) (outlining

the three part inquiry); see also Brooks v. New Hampshire

Supreme   Court,     80     F.3d   at    638.         Appellant,   herself,

foreclosed her opportunity for state court consideration of

her claim when she voluntarily absented herself from the

divorce trial.

          The district court judgment of dismissal, dated

December 16, 1998, is affirmed.